IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ROBERT SCHUTZER and                  NOT FINAL UNTIL TIME EXPIRES TO
KAREN SCHUTZER,                      FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellants,
                                     CASE NO. 1D15-3659
v.

PALM BEACH COUNTY,
MINTO PBLH, LLC,

      Appellees.

_____________________________/

Opinion filed March 15, 2016.

An appeal from the Department of Economic Opportunity.
William B. Killingsworth, Director.

Lesley Blackner, Palm Beach, for Appellants.

Robert P. Banks, Chief Assistant County Attorney, Amy Taylor Petrick, Senior
Assistant County Attorney, Palm Beach County Attorney's Office, West Palm
Beach, for Appellee Palm Beach County.

Gary K. Hunter, Jr., Vinette D. Godelia, and Miguel Collazo, III, of Hopping,
Green & Sams, P.A., Tallahassee, and Tara W. Duhy of Lewis Longman &
Walker, P.A., West Palm Beach, for Appellee Minto PBLH, LLC.



PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., WOLF and THOMAS, JJ., CONCUR.